United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1779
Issued: May 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 25, 2018 appellant, through counsel, filed a timely appeal from a July 25,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 25, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation, effective February 4, 2018, pursuant to 20 C.F.R. § 10.500(a) based on her earnings
had she accepted a temporary, limited-duty assignment.
FACTUAL HISTORY
On January 10, 2017 appellant, then a 36-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 4, 2017 she sprained her back when she bent over to
pick up a package while in the performance of duty. She stopped work on the date of her injury.
On February 15, 2017 OWCP accepted appellant’s claim for lower back strain. Appellant received
continuation of pay (COP) through February 18, 2017, and OWCP paid wage-loss compensation
for temporary total disability beginning February 19, 2017. OWCP subsequently placed her on
the periodic compensation rolls, effective May 28, 2017.
In a report dated July 14, 2017, Dr. Shean E. Phelps, a family practitioner, noted a
January 4, 2017 history of injury when appellant picked up a large package at work and felt a sharp
pain in her back. He also noted there was no history of a previous injury to the lower back.
Dr. Phelps examined appellant and reviewed her latest diagnostic study.4 He diagnosed lower
back strain and lumbar intervertebral disc disorders with myelopathy. Dr. Phelps recommended
that appellant return to work with the temporary restrictions of no lifting, pushing, pulling, or
carrying over 10 pounds; no prolonged siting, standing, or walking; and no squatting or twisting.
He also indicated that she should be allowed to change positions frequently, wear a back brace,
and stretch if needed.
In a September 25, 2017 report, Dr. Jeffrey A. Fried, a Board-certified orthopedic surgeon
and second opinion examiner, indicated that he reviewed appellant’s history, including a statement
of accepted facts, and the medical record. He related her complaints of back and right leg pain.
Upon examination of appellant’s lumbar spine, Dr. Fried observed tenderness only to deep
palpation. He reported limited range of motion of the back and positive straight leg raise testing
on the right. Dr. Fried concluded that appellant’s lumbar strain had resolved, but that her
examination findings correlated with a protruding disc on the right. He diagnosed lumbar disc
protrusion at L5-S1 and opined that it was work related. Dr. Fried reported that appellant could
work in a full-time, limited-duty capacity. He completed a work capacity evaluation form
(OWCP-5c), which noted restrictions of sitting for four hours per day, walking for three hours per
day, standing for two hours per day, and one hour each of reaching, twisting, bending/stooping,
squatting, kneeling, and operating a motor vehicle at work for more than two hours. Dr. Fried
precluded reaching above shoulder and climbing. He also imposed a two-hour, 20-pound
restriction with respect to pushing, pulling and lifting. Lastly, Dr. Fried indicated that appellant
should have a 10-minute break every 2 hours.
On September 28, 2017 OWCP expanded acceptance of appellant’s claim to include rightsided L5-S1 lumbar disc displacement.

4

A July 13, 2017 lumbar magnetic resonance imaging (MRI) scan revealed a small midline disc protrusion at L45 and large broad-based right disc protrusion at L5-S1.

2

In a report dated September 28, 2017, Dr. Thomas Bernard, Jr., a Board-certified
orthopedic surgeon, noted that he evaluated appellant for follow-up of a January 4, 2017 injury.
He reported examination findings of back pain with sciatic stretch and flexion and bending to 30
degrees. Dr. Bernard diagnosed lumbar spondylosis, lumbar annular tear, and L5-S1 disc
protrusion. He opined that appellant could work with a 10-pound weight restriction, no bending,
stooping, or squatting, and the ability to change positions as needed.
On October 2, 2017 OWCP requested that the employing establishment, to the extent
possible, prepare a written job offer consistent with Dr. Fried’s September 25, 2017 multiple work
restrictions.
On October 27, 2017 the employing establishment provided appellant a written job offer
as a full-time modified rural carrier beginning November 4, 2017. The position was full time with
an annual salary of $59,164.00. The duties of the modified assignment were answering the
telephone for four hours, reviewing hold mail for accurate timely resume for two hours, and
reviewing parcel return from street stop the clock scan, and applying change of address (COA) to
Form 3982 for one hour. The physical requirements of the position included: sitting for four
hours; bending, standing, pushing, pulling, walking, and lifting for two hours; and reaching,
stooping, kneeling, and squatting for one hour.
On November 9, 2017 the employing establishment advised OWCP that appellant had not
returned to work and had not responded to its October 27, 2017 job offer. It further noted that the
position remained available.
On December 11, 2017 OWCP verified with the employing establishment that the modified
rural carrier position was still available.
On December 13, 2017 OWCP issued appellant a notice of proposed reduction. It noted
that it had been advised that she had not responded nor reported to the “temporary job assignment”
offered by the employing establishment on October 27, 2017.5 OWCP informed appellant that the
modified job offer was within the work restrictions provided by Dr. Fried in his September 25,
2017 second opinion report. It also informed her of the provisions of 20 C.F.R. § 10.500(a) and
further advised that her entitlement to wage-loss compensation would be reduced under this
provision if she did not accept the offered temporary assignment or provide a written explanation
with justification for her refusal within 30 days. OWCP noted that upon acceptance, appellant
would sustain no loss in wage-earning capacity (WEC).
In a January 19, 2018 letter, the employing establishment confirmed that the October 27,
2017 job offer remained available and that appellant had neither responded, nor returned to work.
By decision dated January 31, 2018, OWCP terminated appellant’s wage-loss
compensation, effective February 4, 2018, pursuant to 20 C.F.R. § 10.500(a).
On February 22, 2018 appellant advised OWCP that she had returned to work that day in
a full-time, limited-duty capacity.

5

On December 11, 2017 OWCP verified with the employing establishment that the modified rural carrier position
was still available.

3

On February 27, 2018 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. A hearing was held on June 20, 2018.
During the hearing, counsel provided a copy of a February 23, 2018 full-time modified
rural carrier job offer that appellant accepted. The duties of the position involved answering the
telephone (four hours), reviewing hold mail for accurate timely resume (two hours), applying COA
to PS Form 3982 (one hour), and counting and recording mail during rural mail count (one hour).
The physical requirements included: sitting for four hours; bending, standing, pushing, pulling,
walking, and lifting for two hours; and reaching, stooping, kneeling, and squatting for one hour.
In an examination report dated April 5, 2018, Dr. Bernard related that appellant had
returned to work in February 2018 and recently experienced a flare-up of pain in her back. Upon
examination of her lumbar spine, he observed diffuse tenderness in the lumbosacral junction.
Dr. Bernard diagnosed lumbosacral spondylosis without myelopathy. He indicated that appellant
could continue working light duty.
In an April 17, 2018 letter, Dr. Steve Tafor, Board-certified in anesthesiology and pain
medicine, indicated that he was unable to opine on appellant’s ability to work.
Dr. Bernard continued to treat appellant and provided examination reports dated June 18
and July 11, 2018.
By decision dated July 25, 2018, an OWCP hearing representative affirmed the January 31,
2018 termination decision. She found that OWCP had properly terminated appellant’s entitlement
to wage-loss compensation, effective February 4, 2018, pursuant to 20 C.F.R. § 10.500(a).
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of compensation benefits.6
OWCP regulations at 20 C.F.R. § 10.500(a) provide in relevant part: “(a) Benefits are
available only while the effects of a work-related condition continue. Compensation for wage loss
due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury. For example, an employee is not entitled to compensation for any wage loss claimed on a
[Form] CA-7 to the extent that evidence contemporaneous with the period claimed on a [Form]
CA-7 establishes that an employee had medical work restrictions in place; that light duty within
those work restrictions was available; and that the employee was previously notified in writing
that such duty was available. Similarly, an employee receiving continuing periodic payments for
disability was not prevented from earning the wages earned before the work-related injury if the
evidence establishes that the employing [establishment] had offered, in accordance with OWCP
procedures, a temporary light-duty assignment within the employee’s work restrictions.”7

6

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

7

20 C.F.R. § 10.500(a).

4

When it is determined that an appellant is no longer totally disabled from work and is on
the periodic rolls, OWCP’s procedures provide that the claims examiner should evaluate whether
the evidence establishes that light-duty work was available within his or her restrictions. The
claims examiner should provide a pretermination or prereduction notice if appellant is being
removed from the periodic rolls.8 When the light-duty assignment either ends or is no longer
available, the claimant should be returned to the periodic rolls if medical evidence supports
continued disability.9
OWCP’s procedures further advise, “If there would have been wage loss if the claimant
had accepted the light-duty assignment, the claimant remains entitled to compensation benefits
based on the temporary actual earnings WEC calculation (just as if he/she had accepted the lightduty assignment).”10
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective February 4, 2018, pursuant to 20 C.F.R. § 10.500(a) based on her
earnings had she accepted a temporary, limited-duty assignment.
OWCP has terminated appellant’s wage-loss compensation on February 4, 2018 pursuant
to 20 C.F.R. § 10.500(a). The Board is unable to determine from the current record whether its
termination of her benefits is proper under section 10.500(a) as it cannot be established whether
she had been offered a temporary or a permanent employment position. OWCP procedures require
that when an employing establishment provides an alternate employment position to a partially
disabled employee who cannot perform his or her date-of-injury position, it must be determined
whether the offered position is permanent or temporary in nature.11 If the offered employment is
temporary and the employee does not accept the position section 10.500(a) applies.12 However, if
the offered employment is permanent in nature and the employee does not accept the position the
penalty provisions under 5 U.S.C. § 8106(c) apply.13
On October 27, 2017 the employing establishment provided appellant a written job offer
as a full-time modified rural carrier beginning November 4, 2017.14 The position was described
as “full time with an annual salary of $59,164.00.” Thereafter, on November 9, 2017, the
employing establishment sent a letter to the claims examiner noting that the position offered to
appellant “is a [f]ull-[t]ime, [n]on-[t]emporary assignment and remains available for her.”
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.9(c)(1)
(June 2013).
9

Id.

10

Id. at Chapter 2.814.8(c)(10).

11

Id. at Chapter 2.814.4.

12

Supra note 8.

13

Id.

14

The Board notes that, although the letter claims to provide a written job description of the alternate position, the
record does not contain a copy of a position description.

5

However, when OWCP issued its notice of proposed termination of wage-loss compensation on
December 13, 2017, it noted that it had been advised that she had not responded nor reported to
the “temporary job” which was to commence November 4, 2017. There is no documentation of
record supporting the status of the offered position as temporary in nature. Additionally, during
the oral hearing, counsel stipulated to the fact that the job in question was in fact temporary in
nature.
Appellant was a recipient of wage-loss compensation on the periodic rolls at the time of
the October 27, 2017 offer of employment. Therefore, to terminate her wage-loss compensation
pursuant to section 10.500(a), OWCP had the burden of proof to establish that the employment
position was temporary in nature. This determination is critical as a permanent job offer would
require OWCP to terminate benefits in compliance with the strict provisions of section 8106(c).
As it cannot be established that appellant’s job offer was a temporary position, OWCP has not met
its burden of proof to terminate wage-loss compensation pursuant to section 10.500(a).
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective February 4, 2018, pursuant to 20 C.F.R. § 10.500(a) based on her
earnings had she accepted a temporary, limited-duty assignment.
ORDER
IT IS HEREBY ORDERED THAT the July 25, 2018 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: May 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

